                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

BILLY JOE AYERS, Individually                       CIVIL ACTION NO. 2:18-CV-00289
and on behalf of his minor child, A.E.A.

VS.                                                UNASSIGNED DISTRICT JUDGE

PACKAGING CORPORATION OF
OF AMERICA, ET AL.                                  MAG. JUDGE KATHLEEN KAY

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion to Remand

[Doc. No. 8] and Motion to Amend [Doc. No. 11] are DENIED.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all claims against

Elite Industrial Services, Inc. and Elite Specialty Welding, LLC are DISMISSED WITHOUT

PREJUDICE.

        MONROE, LOUISIANA, this 18th day of September, 2018.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
